Citation Nr: 0839799	
Decision Date: 11/19/08    Archive Date: 11/25/08	

DOCKET NO.  07-21 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Whether new and material evidence has been submitted or 
received to reopen a claim for service connection for 
Hodgkin's lymphoma, removal of larynx residuals of throat 
cancer, and facial melanoma attributable to herbicide 
exposure.



REPRESENTATION

Appellant represented by:	J. J. McGuire


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from March 1954 to 
February 1967.  He did not serve in Vietnam, and his DD 
Form 214 lists no foreign or sea service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Togus, Maine.  The case is not ready for appellate 
review and must be remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  


REMAND

Initially, it appears from a review of the claims folder that 
there has been some confusion with respect to the veteran's 
chosen representative.  The veteran  initially submitted the 
proper VA form to name the Maine Veterans Services as his 
representative.  After commencing his current appeal, he 
attempted to name JJM as his representative in lieu and 
instead of the Maine Veterans Services.  The RO subsequently 
notified him of the proper way to do so, and the veteran 
complied.  Later, RO personnel consulted the list of 
recognized agents and, not finding JJM on this list, notified 
the veteran that JJM could not act as his representative.  
This dispute appears to have continued right up until the 
time of the veteran's hearing before the undersigned in 
October 2008 at which JJM appeared and acted as 
representative for the veteran throughout the hearing.  There 
was no discussion of this issue during the hearing.  

38 C.F.R. § 20.604 (2007) provides the governing regulation 
with respect to representation by "agents."  It provides that 
the provisions of 38 U.S.C.A. § 5904 and § 14.629(b) of this 
chapter are applicable to the admission of agents to practice 
before VA, and this generally governs representation by 
qualified attorneys who are properly licensed to be 
recognized as agents.  There is an indication in the file 
that JJM may have served as a judge advocate in the Armed 
Forces and as a private attorney thereafter, but it is 
unclear whether he continues to maintain a license to 
practice law in any state, as he has been referred to as 
"retired."  

However, 38 C.F.R. § 20.605 (2007) provides that "other 
persons" (meaning non-licensed attorneys) may act as 
representative.  Therein it is provided that "[A]ny competent 
person may be recognized as a representative for a particular 
claim, unless that person has been barred from practice 
before the Department of Veterans Affairs."  Accordingly, 
should the veteran and JJM seek to have JJM recognized as an 
attorney/agent, they should comply with the regulatory 
framework provided in the Code of Federal Regulations for 
recognition as agent with VA.  

If, however, JJM has not maintained his bar license, or 
otherwise does not wish to comply with the regulatory 
requirements for such recognition, it appears that there is 
no reason that he may not represent the veteran in this 
appeal under 38 C.F.R. § 20.605(b).  The fact that JJM may 
have been a licensed practicing attorney in the past, but has 
retired and allowed his license to lapse, would not certainly 
not prevent him from being recognized as a representative 
under the provisions of 38 C.F.R. § 20.605.  There is 
certainly nothing in the record or in the transcript of 
testimony of the personal hearing held before the undersigned 
in October 2008 which would lead anyone to question JJM's 
competence to act as representative.  This matter will be 
referred back to the RO on remand for clarification and 
assuming that JJM qualifies as representative under one or 
the other regulatory schemes, the RO should cooperative fully 
with JJM and the veteran in all future dealings with respect 
to this appeal or any other matter before VA.  

The veteran's initial claim for service connection for 
"Hodgkin's lymphoma, removal of larynx residuals of throat 
cancer and facial melanoma" was denied by the RO in May 2004 
on the basis that the veteran was not shown to have served in 
Vietnam, and a complete absence of any evidence which showed 
or suggested that any crew members flying aboard B-52 
aircraft at high altitudes over Vietnam were in any way ever 
exposed to herbicide agents.  The claim was denied and the 
veteran was so informed of this and his appellate rights and 
he did not appeal and that decision became final.  The 
veteran then applied to reopen this claim in October 2005.  
He was then provided Veterans Claims Assistance Act (VCAA) 
notice in January 2006 which notified him of the fact that 
his claim had previously been denied, and would require the 
he submit new and material evidence to reopen this claim.  
The regulatory definitions of both new and material were 
provided, and he was informed that the previous denial was 
based upon an absence of evidence of exposure in Vietnam to 
Agent Orange, and that the evidence necessary to substantiate 
a claim to reopen would have to relate to this fact.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the US Court of 
Appeals for Veterans Claims (Court) issued a decision which 
held that, in the context of a claim to reopen, VCAA notice 
must include an explanation of (1) the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefits sought; and (2) what 
constituted new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  

Although the RO's January 2006 VCAA notice would have 
complied with Kent if this claim only involved exposure to 
herbicide agents via physical military service on the ground 
in Vietnam, the fact is that during the pendency of this 
appeal, and especially since the time the veteran and 
representative submitted the veteran's current substantive 
appeal in July 2007 and subsequent testimony before the 
undersigned in October 2008, VCAA notice provided initially 
in January 2006 does not comply with Kent, supra.  

It is clear from a reading of the written argument submitted 
with the veteran's substantive appeal that his claim does not 
involve simply a presumed exposure to herbicide agents in the 
Republic of Vietnam.  Instead, it now has expanded to claim 
entitlement to service connection for multiple diseases 
attributable not only to herbicide agents but also multiple 
other hazardous wastes and chemicals, some unspecified, and 
others including trichloroethylene (TCE) and benzene.  
Exposure to these other specified and unspecified agents is 
alleged to have occurred throughout the veteran's career, but 
specifically at Castle AFB CA, Chanute AFB IL and Mather AFB 
CA.  

New VCAA notice must be provided to the veteran and 
representative which clearly explains that the presumptions 
of both exposure and causal connection to specified diseases 
existing in the governing laws and regulations at 
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(d) and 
3.309(e) (2007) are only for persons who served on the ground 
in Vietnam, and who developed certain specified diseases 
within certain periods of time specified under the governing 
regulations.  The Board notes that Hodgkin's disease and 
respiratory cancers of the larynx are included in the list of 
diseases which will be presumed attributable to exposure to 
herbicide agents, but the veteran's associated claim with 
respect to basal cell or squamous cell skin carcinomas and/or 
actinic keratoses are not included in this list and are not 
presumed attributable to herbicide exposure.  Moreover, the 
laws and regulations provide a presumption of exposure to 
herbicide agents for all personnel who served on the ground 
in Vietnam, but the veteran did not serve on the ground in 
Vietnam so no exposure to any herbicide agent may be presumed 
in this case.  Although VA has completed a registry of all 
other places world wide where herbicide agents were used or 
stored in connection with US military personnel (as completed 
by the National Archives & Records Administration (NARA)), it 
must be understood that even if a veteran can be shown to 
have been physically present at one or more of these other 
locations outside of Vietnam, and that this certainly would 
be some evidence of exposure, there is no presumption of 
exposure to herbicide agents at any location outside of 
Vietnam by the governing laws and regulations.  

Accordingly, based on the facts and circumstances presented 
in this appeal, the veteran must be informed that the 
evidence necessary to substantiate his claim would be 
evidence that he was actually exposed to herbicide and/or 
other agents at various times and places during his active 
military service.  Furthermore, because there is no presumed 
causal connection between exposure and later manifestation of 
diseases identified as causally related to herbicide or other 
type exposures, it will be necessary to submit competent 
clinical evidence supporting a claim that exposure to a given 
substance resulted in a claimed disease.  That is, absent 
service in Vietnam, the veteran must present evidence by 
equipoise or better that shows that he was actually exposed 
to herbicides or other agents, and must also present 
competent clinical evidence or opinions supporting his 
allegation that such exposure actually caused him to manifest 
Hodgkin's disease, cancer of the larynx, and any other skin 
disorder claimed.  With regard to evidence showing the 
veteran served for two weeks at Base Gagetown, New Brunswick, 
Canada, nearly eight years after use of herbicide agents was 
terminated there, the veteran has the burden of proving 
actual exposure to herbicide agents during that two week 
period.   

Additionally, VCAA notice must inform the veteran that 
although he claims exposure to herbicide agents while over 
flying Vietnam in B-52 aircraft, the law does not provide a 
presumption of exposure in such cases.  It would be incumbent 
upon the veteran to present evidence directly showing the 
particulars of how he was exposed to herbicide agents in a 
pressured aircraft while over flying Vietnam at high 
altitude, and/or in any other similar circumstances while 
serving as a B-52 crew member world wide.  As a caveat to 
this, it should be pointed out that in cases where a veteran 
has been able to prove actual physical exposure to recognized 
herbicide agents at specified times and locations outside of 
Vietnam, VA has on occasion applied the presumptions with 
respect to diseases recognized as causally related to such 
herbicide agents, although the applicable laws and 
regulations do not provide these presumptive provisions to 
any exposure outside of service on the ground in Vietnam.  
Finally, to the extent that the veteran claims to have any 
disease attributable to nonherbicide agents such as TCE, PCB, 
or other unspecified solvents, chemicals, etc., the burden of 
proof is on the veteran to show by an equipoise of evidence 
or better that he was actually exposed to such particularized 
agents, and competent clinical evidence or opinions 
supporting his argument that his diseases were actually 
caused by such exposure.  There is no presumption of any kind 
with respect to this aspect of the veteran's pending claims.  

The Board notes that the RO found that new and material 
evidence had been submitted to reopen this claim in the reply 
received from the US Army and Joint Services Record Research 
Center in October 2006 which verified that known herbicide 
agents were tested at Base Gagetown, New Brunswick, Canada, 
during the period of December 1966 to October 1967.  The RO's 
decision to reopen is not binding on the Board and, in 
exercising its appellate jurisdiction, the Board is 
specifically required to make an independent determination 
with respect to whether new and material evidence sufficient 
to reopen a claim has been submitted.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  

Considering that the evidence on file showing that the 
veteran had orders to serve a period of active duty for 
training at this location in Canada for two weeks from 15 to 
29 August 1975, nearly eight years after the use of herbicide 
agents at that location terminated, it is certainly unclear 
whether this supports a finding of actual exposure to 
herbicide agents.  The Board is specifically withholding any 
determination on whether new and material evidence sufficient 
to reopen the claim has been submitted at this time.  The 
regulatory implementation of VCAA at 38 U.S.C.A. § 3.159(c) 
specifically provides that VA will assist veterans in 
attempting to reopen a finally decided claim, and this remand 
is directed to provide such assistance, and the Board makes 
no current determination with respect to whether the claim 
should or should not be reopened at this time.  

As mentioned, VA is in receipt of published information by 
the National Archives and Records Administration which 
includes a listing of all known documented places and times 
where known herbicide agents were stored, used or tested at 
locations other than the Republic of Vietnam.  That listing 
for Base Gagetown in New Brunswick, refers to the same 
"technical report 114" as mentioned in the USASCRUR reply, 
but there is an inconsistency between these two sources of 
information.  The published listing, reports that basic 
desiccants and "Orange, Blue, various," were used at that 
location only from 20 to 24 June 1967.  This is certainly not 
consistent with the report from USACRUR indicating that these 
identical agents were tested at Base Gagetown, New Brunswick, 
from December 1966 to October 1967.  Accordingly, the Board 
will request the RO to file another inquiry with USACRUR for 
the purpose of obtaining technical report 114 in full and any 
and all other substantive information available with respect 
to herbicide agents at that particular location.  

In this regard, the Board notes that the veteran's 
substantive appeal makes reference to a series of other 
documentary reports and other evidence alleged to document 
use of herbicide agents and other chemicals at Base Gagetown 
in huge quantities between 1956 an 1984.  Although VA is 
constructively presumed to be in possession of all records 
and documents in the possession of the US Government or 
military, no such presumption exists for similar departments 
in Canada or elsewhere.  The veteran and representative must 
be requested present any additional evidence, documents, 
studies, or other objective evidence they may have in support 
of the veteran's claims.  VA cannot be constructively 
presumed to be in the possession of official documents of a 
foreign government.

For these reasons and bases, the case is REMANDED to the RO 
for the following action:  

1.  Initially, the RO should seek to 
clarify whether the veteran's named 
representative seeks to be recognized by 
VA as an agent under 38 C.F.R. § 20.604 
or as an other person as representative 
under 38 C.F.R. § 20.605(b).  It makes no 
difference to the Board how the veteran's 
representative is technically classified, 
only that the veteran's chosen 
representative is so recognized and 
provided all the cooperation guaranteed 
under VCAA and the other laws and 
regulations governing the adjudication of 
VA disability compensation claims and 
appeals.  This matter should be resolved 
to the veteran and representative's 
satisfaction, or identified as another 
issue to be resolved on appeal.

2.  The veteran and representative must 
then be provided with new VCAA notice 
with respect to the evidence necessary to 
reopen a claim for service connection in 
light of a previous final denial.  This 
notice must include a discussion of the 
points raised by the Board in the body of 
the remand above with respect of the 
application of the presumptions 
applicable at 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(d) and 3.309(e).  
Absent evidence that the veteran served 
on the ground in Vietnam, there are no 
presumptions of either exposure to 
herbicide agents, or presumptions that 
certain specified diseases were caused as 
a result of such exposure.  The burden is 
on the veteran to demonstrate actual 
service on the ground in Vietnam to 
obtain the benefit of these presumptions, 
or alternatively, to provide direct 
evidence of actual exposure and competent 
clinical evidence providing a causal 
connection between the veteran's claimed 
diseases and such exposures.  
Additionally, the veteran and 
representative must be offered the 
opportunity of assistance in collecting 
any evidence they might reasonably 
identify, and must request the veteran 
and representative to submit any 
objective evidence, study, or other 
documentary evidence supporting their 
claim, including such evidence referred 
to in the veteran's July 2007 substantive 
appeal, particularly any evidence they 
may have in their possession with respect 
to details regarding testing conducted at 
Base Gagetown, New Brunswick, Canada, 
from 1956 to 1984.  The RO should 
followup to assist in collecting any 
evidence reasonably identified on remand, 
and any and all evidence obtained must be 
included in the claims folder.

3.  The RO should process another request 
to the US Army and Joint Services Record 
Research Center asking them to produce 
any and all available documentary 
evidence about testing and/or storage of 
herbicides at Base Gagetown, New 
Brunswick, Canada.  This should include 
but is not limited to the full text of 
technical report 114, field evaluation of 
desiccants and herbicide mixtures as 
rapid defoliants, identified in their 
previous October 2006 response and also 
identified in the National Archives & 
Records Administration listing of all 
known locations where herbicides were 
used or stored outside of Vietnam.  They 
should be informed that the reason for 
the expanded request is that their 2006 
report of herbicide use at Base Gagetown 
from December 1966 to October 1967 is 
presently at odds with the NARA listing 
which currently only indicates such 
materials were used or stored at this 
location from 20 to 24 June 1967.  
Further, the RO should seek to discover 
information on where and how testing at 
Base Gagetown was conducted, i.e., 
whether herbicide agents were used on 
Base Gagetown itself, or whether such 
agents were tested at remote locations 
away from the actual base proper.  The RO 
should also seek to discover the relative 
quantities of herbicide agents stored, 
used or tested and as much detail as 
possible about all particulars in this 
regard.  Any evidence obtained should be 
included in the claims folder.

4.  After completing the above 
development, the RO should again address 
the veteran's pending claim.  If the 
decision is not to the veteran and 
representative's satisfaction, they must 
be provided with a Supplemental Statement 
of the Case which includes a discussion 
of VCAA compliance and the development 
requested in this remand.  They must be 
provided an opportunity to respond.  The 
veteran need do nothing until further 
notified.  The case should then be 
returned to the Board after compliance 
with appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



